DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the solar panel" in Claim 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Baek, US-PGPUB 2019/0056528 (hereinafter Baek) in view of Tilley et al., US-PGPUB 2014/0196761 (hereinafter Tilley)

Regarding Claim 1. Baek discloses a sensor assembly for gathering microclimate data (Abstract), the sensor assembly comprising:

at least one sensor housing unit, the sensor housing unit comprising a plurality of protective structures, the protective structures being disposed in relation to each other such that air flows between each of the plurality of protective structures (Figs. 1-3)

at least one sensor disposed within the plurality of protective structures (Paragraph [0022]), the at least one sensor being configured to detect one or more of: a temperature; a humidity level; and an atmospheric pressure (Paragraph [0024])

a plurality of vertical guide posts, the plurality of vertical guide posts being configured to affixed to and threaded through the plurality of protective structures (Figs. 1-2; Fig. 6; Paragraph [0027]) and attach to an apparatus for affixing the plurality of vertical guide posts to the wall surface and pillar (Paragraph [0031], wall or pillar, which is grounded)

Baek does not explicitly disclose affixing the plurality of vertical guide posts to the ground.

Tilley discloses an installation with a weather station that affix the plurality of vertical posts to the ground (Fig. 2B; Paragraph [0042]; Paragraphs [0070]; [0080])

Note: the limitation “for affixing the plurality of vertical guide posts to the ground” is merely reciting an intended use and therefore are not given any patentable weight. However, in the spirit of compact prosecution, the said claims have been treated on the merit)

          Regarding Claim 4. Baek discloses affixing the environmental sensor apparatus to a wall surface or a pillar and fixed by the mounting member (Paragraph [0031])

Baek does not disclose the apparatus for affixing the plurality of vertical guide posts to the ground comprises one or more leveling bolts and a leveling plate.

Tilley discloses an installation with a weather station that affix the plurality of vertical posts to the ground comprising one or more leveling bolts and a level plate (Fig. 2B; Paragraph [0042]; Paragraphs [0070]; [0080])



          Regarding Claim 9.  Baek does not explicitly disclose the sensor assembly weighing less than ten pounds. Baek however, discloses using lightweight materials, including that the light shielding material may be made of an ABS material (where it is known that ABS materials are lightweight plastic). Thus, it would have been obvious to construct the environmental sensing apparatus, absent criticality, that weighs less than ten pounds, depending on the design’s choice and criteria, portability and sturdy in construction to be used in a particular environment.

          Regarding Claim 10. Baek does not explicitly disclose the sensor assembly is at least six feet tall. However, it would have been obvious, absent criticality, to have the sensor assembly at certain height, including at least six feet tall, depending on the designer’s choice and criteria and the given environment, so that the sensor assembly is tall enough so as to not be blocked or obscured from properly functioning and sensing.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Baek, US-PGPUB 2019/0056528 in view of Tilley, US-PGPUB 2014/0196761 as applied to Claim 1 above, and further in view of Olsen et al., US Pat No. 5,857,893 (hereinafter Olsen)

          Regarding Claim 2. The modified Baek does not disclose one or more additional sensor housing units, the one or more additional sensor housing units being disposed directly above the at least one sensor housing unit and affixed to the plurality of vertical guide posts.

Olsen discloses staking the sensors on top of each other (Fig. 7; Col. 8, lines 61-67)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Olsen in the modified Baek and have one or more additional sensor housing units, the one or more additional sensor housing units being disposed directly above the at least one sensor housing unit and affixed to the plurality of vertical guide posts, so as to obtain the desired weather data with increased accuracy from using increased number of sensor data for processing, that obviously includes making inter-sensor comparisons, as well as having backup sensors in case any of the sensors malfunction)

7.          Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baek, US-PGPUB 2019/0056528 in view of Tilley, US-PGPUB 2014/0196761 as applied to Claim  above, and further in view of Robinson, US-PGPUB 2002/0115422 (hereinafter Robinson)

          Regarding Claim 3.  Baek discloses a circuit board attached to one of the environmental sensor and antenna or the probe for data transmission and reception (Paragraph [0037]-[0038])

The modified Baek does not explicitly disclose a wireless transceiver in communication with the at least one sensor configured to send information gathered by the sensor to a remote computing device.

Robinson discloses a weather station, which includes a wireless transceiver in communication with the at least one sensor configured to send information gathered by the sensor to a remote computing device (Paragraph [0026]; Fig. 1, weather data server system 120; Paragraphs [0006]; [0013])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Robinson in the modified Baek and have a wireless transceiver in communication with the at least one sensor configured to send information gathered by the sensor to a remote computing device, so that the weather data can be processed efficiently and in flexible and cost-effective manner.

s 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Baek, US-PGPUB 2019/0056528 in view of Tilley, US-PGPUB 2014/0196761 as applied to Claim 1 above, and further in view of Baer et al., US Pat No. 5,920,827 (hereinafter Baer)

          Regarding Claims 5 and 6. Baek discloses a wireless transceiver Paragraph [0037]-[0038])

The modified Baek does not disclose a solar panel configured to power one or more components of the sensor assembly, and wherein the solar panel is the sole source of power for any component of the sensor assembly.

Baer discloses a wireless weather station, which includes solar panel configured to power one or more components of the sensor assembly (Abstract; Fig. 6, 12; Col. 7, lines 32-34)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Baer in the modified Baek and have a weather station, which includes solar panel configured to power one or more components of the sensor assembly, and wherein the solar panel is the sole source of power for any component of the sensor assembly, so as to operate the environmental sensing apparatus efficiently and in cost-effective manner, etc.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Baek, US-PGPUB 2019/0056528 in view of Tilley, US-PGPUB 2014/0196761 as applied to Claim 1 above, and further in views of Baer, US Pat No. 5,920,827 and Voelkner, US-PGPUB 2014/0167677 (hereinafter Voelkner)

          Regarding Claim 7. The modified Baek does not disclose a solar panel comprises a thin, flexible sheet.

Baer discloses a wireless weather station, which includes solar panel configured to power one or more components of the sensor assembly (Abstract; Fig. 6, 12; Col. 7, lines 32-34)

Voelkner discloses the solar panel comprises a thin, flexible sheet (Abstract; Paragraphs [0020]-[0023]; Figs. 1-5)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teachings of Baer and Voelkner in the modified Baek and install a solar panel comprising a thin, rugged, high density flexible sheet to power the environmental sensing apparatus, so that the environmental sensing apparatus can operate efficiently and in cost-effective manner for a lengthy time.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baek, US-PGPUB 2019/0056528 in view of Tilley, US-PGPUB 2014/0196761 as applied to Claim  above, and further in view of Anderson et al., US-PGPUB 2015/0041664 (hereinafter Anderson)

          Regarding Claim 8.  Baek discloses a radiation sensor as one of the external sensor (Paragraph [0029]).

The modified Baek does not disclose the UV sensor being disposed above a topmost sensor housing apparatus.

Anderson discloses the UV sensor being disposed above a topmost sensor housing apparatus (Paragraph [0006], top of the weather station; Fig. 1; Abstract)

          At the time of the invention filed, it would have been obvious to use the teaching of Anderson in the modified Baek and have the UV sensor disposed above a topmost sensor housing apparatus, so as to detect the UV radiation at the optimal location facing the sun.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baek, US-PGPUB 2019/0056528 in view of Tilley, US-PGPUB 2014/01967611 and Bovee et al., US Pat No. 9,154,559 (hereinafter Bovee)

          Regarding Claim 11. Baek discloses a system for sensing and displaying microclimate weather conditions in a field of crops (Note: the limitation, field of crops, is not given any patentable weight, as it appears only in the preamble), the system comprising:

a plurality of sensor assemblies, each of the plurality of sensor assemblies comprising:
at least one sensor housing unit, the sensor housing unit comprising a plurality of protective structures, the protective structures being disposed in relation to each other such that air flows between each of the plurality of protective structures (Figs. 1-3)

at least one sensor disposed within the plurality of protective structures (Paragraph [0022]), the at least one sensor being configured to detect one or more of: a temperature; a humidity level; and an atmospheric pressure (Paragraph [0024])

a plurality of vertical guide posts, the plurality of vertical guide posts being configured to: affix to and thread through the plurality of protective structures (Figs. 1-2; Fig. 6; Paragraph [0027]); and attach to an apparatus for affixing the plurality of vertical guide posts to the wall or pillar (Paragraph [0031], wall or pillar, which is grounded)

and a wireless transceiver (Paragraph [0037], antenna)

Baek does not explicitly disclose attaching to an apparatus for affixing the plurality of vertical guide post to the ground, and does not disclose a remote server configured to receive weather sensing data from the at least one sensor assembly and send it to one or more remote computing devices, and an application executed at the one or more 

Bovee discloses a remote server configured to receive weather sensing data from the at least one sensor assembly and send it to one or more remote computing devices, and an application executed at the one or more remote computing devices, the application configured to display the weather sensing data on a graphical user interface (Col. 3, lines 28- 40, lines 54-67; Col. 4, lines 1-57; Figs. 1-6; Col. 1, lines 54-67; Col. 2, lines 1-43)

Baek does not explicitly disclose affixing the plurality of vertical guide posts to the ground.

Tilley discloses an installation with a weather station that affix the plurality of vertical posts to the ground (Fig. 2B; Paragraph [0042]; Paragraphs [0070]; [0080])

         At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Tilley and Bovee in Baek and have an apparatus for affixing the plurality of vertical guid posts to the ground and have a remote server configured to receive weather sensing data from the at least one sensor assembly and send it to one or more remote computing devices, and an application executed at the one or more remote computing devices, the application configured to display the weather sensing data on a graphical user interface, so that the Note: the limitation “for affixing the plurality of vertical guide posts to the ground” is merely reciting an intended use and therefore are not given any patentable weight. However, in the spirit of compact prosecution, the said claims have been treated on the merit)

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Baek, US-PGPUB 2019/0056528 in views of Tilley, US-PGPUB 2014/01967611 and Bovee, US Pat No. 9,154,559 as applied to Claim 11 above, and further in views of Olsen, US Pat No. 5,857,893 and Schwarzkopf et al., US-PGPUB 2017/0180829 (hereinafter Schwarzkopf)

          Regarding Claim 12. Baek discloses the system comprises a sensor assembly having a a plurality of sensor housing units (Figs. 1-8) 

The modified Baek does not disclose a plurality of sensor assemblies, each of the plurality of sensor assemblies having a plurality of sensor housing units, and wherein the display of weather sensing data comprises showing representative images of the plurality of sensor assemblies at different heights on the graphical user interface.

Olsen discloses staking the sensors on top of each other (Fig. 7; Col. 8, lines 61-67)

Fig. 7B, 750, sensor at ground height, sensor at ceiling height; Paragraph [0128]; Abstract; Paragraphs [0006]-[0008]; Paragraphs [0009]-[0012], portable base units each packed with various combination of environmental sensors; Paragraph [0135], environmental condition, including weather)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teachings of Olsen and Schwarzkopf in the modified Baek and have a plurality of sensor assemblies, each of the plurality of sensor assemblies having a plurality of sensor housing units, and wherein the display of weather sensing data comprises showing representative images of the plurality of sensor assemblies at different heights on the graphical user interface, so that the area of interest can be monitored efficiently, reliably with risk management.

          Regarding Claim 13. Schwarzkopf discloses the graphical user interface further shows the representative images if the plurality of sensor assemblies in different locations on the graphical interface, the different locations corresponding to actual locations of the plurality of sensor assemblies (Fig. 7B; Paragraph [0128])

13.         Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baek, US-PGPUB 2019/0056528 in views of Tilley, US-PGPUB 2014/01967611 and Bovee,  as applied to Claim 11 above, and further in view of Schwarzkopf, US-PGPUB 2017/0180829

          Regarding Claim 14. The modified Baek does not disclose each of the display of weather sensing data comprises associating different colors with different sensed data values and using changes between the different colors to create a visual weather data profile.

Schwarzkopf discloses each of the display of weather sensing data comprises associating different colors with different sensed data values and using changes between the different colors to create a visual weather data profile (Paragraph [0123], color values; rates of changes in a measured parameter; Paragraph [0135], environmental condition, including weather)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Schwarzkopf in the modified Baek and have each of the display of weather sensing data comprise associating different colors with different sensed data values and using changes between the different colors to create a visual weather data profile, so as to enhance visual analysis of the sensed weather conditions.

14.          Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Baek, US-PGPUB 2019/0056528 in views of Tilley, US-PGPUB 2014/01967611 and Bovee,  

          Regarding Claim 15. Baek discloses at least some of the plurality of sensor assemblies comprises a radiation sensor (Paragraph [0029])

The modified Baek does not explicitly disclose a UV sensor.

Anderson discloses a weather station with a UV sensor (Paragraph [0029], radiation sensor)

          At the time of the invention filed, it would have been obvious to use the teaching of Anderson in the modified Baek and have the UV sensor, particularly disposed above a topmost sensor housing apparatus, so as to detect the UV radiation at the optimal location facing the sun.

15.          Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baek, US-PGPUB 2019/0056528 in views of Tilley, US-PGPUB 2014/01967611 and Bovee, US Pat No. 9,154,559 as applied to Claim 11 above and further in view of Olsen, US Pat No. 5,857,893.

          Regarding Claim 16. The modified Baek does not disclose at least some of the plurality of sensor assemblies comprises four sensor housing units stacked vertically.

Olsen discloses staking the sensors on top of each other (Fig. 7; Col. 8, lines 61-67)
 
          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Olsen in the modified Baek and have at least some of the plurality of sensor assemblies comprise four sensor housing units stacked vertically, so as to obtain the desired weather data with increased accuracy from using increased number of sensor data for processing, that obviously includes making inter-sensor comparisons, as well as having backup sensors in case any of the sensors malfunction)

16.          Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Baek, US-PGPUB 2019/0056528 in views of Tilley, US-PGPUB 2014/01967611 and Bovee, US Pat No. 9,154,559 as applied to Claim 11 above and further in view of Baer, US Pat No. 5,920,827

          Regarding Claim 17. The modified Baek does not disclose at least some of the plurality of sensor assemblies comprise a solar panel.

Baer discloses a wireless weather station, which includes solar panel configured to power one or more components of the sensor assembly (Abstract; Fig. 6, 12; Col. 7, lines 32-34)

.

17.          Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baek, US-PGPUB 2019/0056528 in views of Tilley, US-PGPUB 2014/01967611 and Bovee, US Pat No. 9,154,559 as applied to Claim 11, and further in view of NEC, “NEC and Dacom collaborate on precision farming solution to maximize yields and reduce costs”) (NEC 2014)(hereinafter NEC)

          Regarding Claim 18. The modified Baek does not disclose each of the plurality of sensor assemblies comprises a sensor sign, the sensor sign configured such that it is visible beyond branches of a crop when a main body of the sensor assembly is obscured by the branches.

NEC discloses a plurality of sensor assemblies comprises a sensor sign, the sensor sign configured such that it is visible beyond branches of a crop when a main body of the sensor assembly is obscured by the branches (Figures in the article, showing the weather station and soil sensor with bright color and company logo, etc)

.

18.          Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baek, US-PGPUB 2019/0056528 in views of Tilley, US-PGPUB 2014/01967611 and Bovee, US Pat No. 9,154,559 as applied to Claim 11, and further in view of Robinson, US-PGPUB 2002/0115422

          Regarding Claims 19-20. The modified Baek does not disclose wherein each of the plurality of sensor assemblies comprises an altimeter (Claim 20. wherein each of the plurality of sensor assemblies comprises a GPS tracker.)

Robinson discloses a weather station, which includes each of the plurality of sensor assemblies comprises an altimeter (Claim 20: GPS tracker) (Paragraph [0026], GPS data including altitude, so GPS is also an altimeter)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Robinson in the modified Baek and have each of the plurality of sensor assemblies comprises an altimeter (Claim 20: GPS 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HYUN D PARK/Primary Examiner, Art Unit 2865